DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 3/24/2022 [hereinafter "3/24"] Restriction Requirement, the 5/24/2022 [hereinafter "5/24"] Response elects SPECIES A0 (directed to FIGs. 1-39), without traverse, for prosecution on the merits. 
The 5/24 Response contends that "Species A0 encompasses claims 1-20" The Response also identifies claims 1 and 30 as being generic to identifies claims 1-20 as being generic to the Species the Action identifies. 
The 3/24/2022 Restriction Requirement is proper, it is maintained, and now it is made Final. 
Objections to the Drawings
02.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The feature(s) listed below, therefore, must be shown in a figure showing the embodiment describing the elected invention and adequately identified in the specification, or be canceled from the claims: 
a.	"a memory cell is at each intersection of the plurality of first conductor layers and the first semiconductor layer,' as recited in claim 1, and claims depending therefrom;"
b.	"a memory cell is at each of intersection of the plurality of second conductor layers and the second semiconductor layer;" as recited in claim 1, and claims depending therefrom;
c.	"a memory cell is at each intersection of the plurality of fourth conductor layers and the third semiconductor layer;" as recited in claim 5, and claims depending therefrom;
d.	"a memory cell is at each of intersection of the plurality of fifth conductor layers and the fourth semiconductor layer;" as recited in claim 5, and claims depending therefrom;
e. 	"a plurality of memory cells at intersections of the plurality of first conductor layers with the first semiconductor layer;" as recited in claim 20; and
f.	"a plurality of memory cells at intersections of the plurality of first conductor layers with the second semiconductor layer;" as recited in claim 20.
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), and file an amendment to the specification complying with 37 CFR § 1.121(b). 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)). 
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Allowed Claims
03.	Claims 1-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claim 1 is allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 1: 
A semiconductor memory device, comprising: a first cell region that includes a plurality of first conductor layers stacked at intervals along a first direction and a first semiconductor layer extending in the first direction through the plurality of first conductor layers, and a memory cell is at each intersection of the plurality of first conductor layers and the first semiconductor layer; a second cell region that includes a plurality of second conductor layers stacked at intervals along the first direction and a second semiconductor layer extending in the first direction through the plurality of second conductor layers, and a memory cell is at each of intersection of the plurality of second conductor layers and the second semiconductor layer; and a first connection region that is between the first cell region and the second cell region in a second direction intersecting the first direction, the first connection region including: a first bridge region in which each of a plurality of third conductor layers are stacked at intervals along the first direction and electrically connects one layer in the plurality of first conductor layers to one layer in the plurality of second conductor layers, and a first staircase region including a terrace for a first contact plug in each of the plurality of third conductor layers.
Independent product claim 20 is allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 20: 
A semiconductor memory device, comprising: a first cell region that includes a plurality of first conductor layers stacked in a first direction, a first semiconductor layer extending in the first direction through the plurality of first conductor layers, and a plurality of memory cells at intersections of the plurality of first conductor layers with the first semiconductor layer; a second cell region that is disposed in a second direction intersecting the first direction of the first cell region, and includes a plurality of second conductor layers stacked along the first direction, a second semiconductor layer extending in the first direction through the plurality of second conductor layers, and a plurality of memory cells at intersections of the plurality of first conductor layers with the second semiconductor layer; a connection region that is disposed between the first cell region and the second cell region and includes a plurality of third conductor layers stacked in the first direction and a first contact plug electrically insulated from the plurality of third conductor layers and extending in the first direction, each of the plurality of third conductor layers electrically connecting one layer of the plurality of first conductor layers and one layer of the plurality of second conductor layers; and a row decoder that is disposed below the connection region and is configured to propagate a voltage to word lines of the first and second cell regions via the connection region electrically connected to the first contact plug of the connection region.
Although various prior art references (see, for example, Nishida '3730; Woo '9287; and Tagami '1575) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations of claims 1 and 20, as structured and interrelated, in the context of the claims 1 and 20. 
Quayle Action
04.	This application is in condition for allowance except for the following formal matter(s): 
Objections to the Drawing. See, supra, paragraph 02 under the heading "Objections to the Drawings." 
Under the decision in Ex parte Quayle, 25 USPQ 74 (Comm’r Pat. 1935) (1935 C.D. 11; 453 O.G. 213 (Comm’r Pat. 1935)), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution. See M.P.E.P. § 714.14.
Although, the prosecution may be continued as to the formal matters, amendments touching the merits are treated in a manner similar to amendments after final rejection. See M.P.E.P. § 714.14.
In accordance with the practice under Ex parte Quayle, 25 USPQ 74 (Comm’r Pat. 1935) (1935 C.D. 11; 453 O.G. 213 (Comm’r Pat. 1935)), THEREFORE, PROSECUTION AS TO THE MERITS IS NOW CLOSED. See M.P.E.P. § 714.14.
A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). See M.P.E.P. § 710.02 (b)(D). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action. 
The prosecution of this application is closed except for consideration of the above matter.
CONCLUSION
05.	This application is in condition for allowance except for the following formal matters: 
See, supra, paragraph 02 under the heading "Objections to the Drawings." 
In accordance with the practice under Ex parte Quayle, 25 USPQ 74 (Comm’r Pat. 1935) (1935 C.D. 11; 453 O.G. 213 (Comm’r Pat. 1935)), THEREFORE, PROSECUTION AS TO THE MERITS IS NOW CLOSED. See M.P.E.P. § 714.14.
A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. See M.P.E.P. § 714.14.
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action. 
The prosecution of this application is closed except for consideration of the above matter.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814